Citation Nr: 0022484	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  95-00 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an increased rating for a cardiovascular 
disability, to include coronary artery disease, paroxysmal 
atrial tachycardia, and hypertension, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for his service connected paroxysmal atrial 
tachycardia.  He responded with a timely notice of 
disagreement, initiating this appeal.  

In numerous statements to the RO, most recently in September 
1999, the veteran has alleged that he cannot work due to his 
service connected cardiovascular disabilities.  These 
allegations equate to an informal claim for total disability 
rating due to individual unemployability, and the RO is 
invited to take action on this claim as necessary.  


FINDINGS OF FACT

1.  The veteran's episodes of paroxysmal atrial tachycardia 
are infrequent, and have not been verified by ECG or Holter 
monitor studies.  

2.  The veteran's hypertension requires continuous 
medication; however, it does not result in predominant 
diastolic readings of 110 or more, or predominant systolic 
readings of 200 or more.  

3.  The veteran's coronary artery disease is mild in nature, 
and is characterized by neither a history of acute coronary 
occlusion or thrombosis, nor a history of substantiated 
anginal attacks.  

4.  The veteran is able to achieve a workload in excess of 5 
METS prior to the onset of dyspnea, fatigue, angina, 
dizziness, or syncope, and has no demonstrate left 
ventricular dysfunction.  


CONCLUSION OF LAW

An increased rating for the veteran's service-connected 
cardiovascular disability is warranted based on a separate 
rating of 10 percent, and no higher, for paroxysmal atrial 
tachycardia; a separate initial rating of 10 percent and no 
higher, for hypertension; and a separate initial rating of 30 
percent, and no higher, for coronary artery disease.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.104, Diagnostic Codes 7005, 
7010, 7013, 7101,  (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an April 1972 rating decision, the veteran was awarded 
service connection, with a 10 percent initial rating, for 
paroxysmal atrial tachycardia.  

VA hospitalization was afforded the veteran from August to 
September 1991.  He sought treatment for psychiatric 
symptoms, and also had numerous somatic complaints "without 
any basis," according to his doctors.  A "significant 
personality problem" was noted.  Although he reported a 
depressed mood and related symptoms, he was observed 
comfortably watching TV and relating appropriately on the 
ward, and his sleep and eating habits were also good.  A 
"prominent discrepancy" between his subjective complaints 
and his observed behavior was recorded.  He was encouraged to 
return to work, but described his current job as unrewarding 
and beneath his educational achievements; he desired Social 
Security Disability benefits and a VA pension, and 
"consistently declined" to return to work.  He was 
discharged with diagnoses of recurrent major depressive 
disorder, and passive aggressive personality disorder.  
Although he was prescribed medications for his complaints, he 
refused to take them upon discharge.  

The veteran was hospitalized at a VA medical facility for 
psychiatric complaints in October 1991.  A tendency toward 
"hospital dependency" was noted.  His tendency toward 
somatization was described as "prominent."  He was 
diagnosed with a major depressive episode, with somatization, 
and a passive aggressive personality disorder.  

He returned for additional VA hospitalization in March 1992.  
He reported "vague somatic complaints," with "claimed 
'anxiety spells'" which were not evident objectively, 
according to his doctors.  He also claimed to have visual 
hallucinations, although these reports were described as 
"highly questionable."  His final diagnoses included major 
depression and a personality disorder.  

The veteran was afforded VA hospitalization in January 1993 
secondary to psychiatric complaints.  His symptoms included 
poor sleep, social isolation, and depressed mood.  His 
motivation was described as poor, and he exhibited "somatic 
preoccupations."  He was also noted to be pursuing 
"secondary gains," in the form of a "sick role for 
obtaining some disability and not going back to work."  He 
was diagnosed with a bipolar disorder, not otherwise 
specified.  

The veteran sought treatment at a VA medical center in 
November 1993 for an episode of chest pain following 1-2 
hours of bowling.  The chest pain was relieved by 
nitroglycerin tablets, and he denied shortness of breath or 
diaphoresis.  He was noted to be a smoker with borderline 
hypertension.  An echocardiogram revealed sinus brachycardia, 
but otherwise normal findings.  After evaluation, he was 
transferred to another VA medical center for cardiac 
catheterization, which was performed without complication.  

The veteran continued to experience chest pain in November 
1993, and sought treatment from his private physician, Dr. 
F.J.B., M.D.  Dr. B. reviewed the veteran's cardiac 
catheterization results, described them as normal, and 
diagnosed a possible gastrointestinal disability.  The 
veteran then reported to the emergency room of a private 
hospital, where a myocardial infarction was ruled out.  An 
electrocardiogram was within normal limits.  His chest pain 
was described as "non-cardiac," and gastritis was 
diagnosed, among other disabilities.  He was discharged after 
a few days and told to seek outpatient follow-up care.  

The veteran returned to a VA medical center in December 1993 
for additional psychiatric treatment.  He was discharged that 
same month.  

In March 1994, the veteran filed a claim for an increased 
rating for his service connected heart disability.  He was 
afforded an April 1994 VA cardiovascular examination, and 
reported doing well until November 1993, when he again had 
chest pain, resulting in his hospitalization and cardiac 
catheterization.  Since then, he has shortness of breath with 
exertion, and "passing out" spells which occur every other 
day and last for 1-2 minutes.  Physical examination revealed 
blood pressure readings of 170/120, and a pulse rate of 88.  
His chest was clear to percussion and auscultation.  The 
final diagnoses were coronary artery disease, per history of 
abnormal tachycardia, hypertensive heart disease, and history 
of abnormal coronary angiogram, per the veteran.  

The RO considered the medical evidence and issued a July 1994 
rating decision denying the veteran's increased rating claim 
for his service connected cardiovascular disability.  He 
responded with an August 1994 notice of disagreement, 
initiating this appeal.  He also asserted that his 
hypertension and coronary artery disease were due to or the 
result of his service connected paroxysmal atrial 
tachycardia.  A statement of the case was afforded the 
veteran in November 1994.  He responded with a December 1994 
VA Form 9, perfecting his appeal.  

In an August 1994 statement to the VA, the veteran stated he 
was receiving Social Security Disability benefits; in 
September 1995, the RO sent a letter to the Social Security 
Administration requesting the medical evidence developed in 
conjunction with the veteran's benefits claim.  These records 
were received in December 1995.  That same month, the RO also 
received the records associated with the veteran's disability 
retirement from the U.S. Postal Service secondary to health 
concerns.  

In addition to his inpatient treatment, the veteran has 
received regular VA outpatient treatment since the late 
1980's.  The majority of this treatment has been for 
psychiatric complaints, chiefly depression, as well as 
various physical complaints, including dizziness, chest pain, 
shortness of breath, and double vision.  Numerous blood 
pressure readings were taken, with results as follows: 140/90 
in October 1993, 136/88 in February 1994, 140/90 in June 
1994, 140/92 in October 1994, 150/80 in December 1994, 142/90 
in January 1995, 154/86 in February 1995, 142/88 in December 
1995, and 180/90 in May 1996.  

The veteran has submitted his own written statements to the 
VA on numerous occasions detailing his medical history.  In a 
January 1996 statement to the VA, he reported that he had a 
"heart attack" in November 1993.  

A February 1996 VA chest X-ray of the veteran revealed a 
heart of normal size.  The overall impression was of a normal 
chest X-ray.  A contemporaneous stress test was negative for 
ischemia.  Also that month, he was afforded a VA thallium 
test, which showed mild abnormality.  A small, fully 
reversible ischemic defect was detected, which the examiner 
opined could be treated with medication.  An April 1996 VA 
chest X-ray also confirmed the veteran's heart was of normal 
size.  

The veteran again reported chest pain in April 1996 and was 
hospitalized at a VA medical center; however, because a 
cardiology evaluation was "not fruitful in disclosing 
causes" of the veteran's pain, his psychiatric disabilities 
were suspected as the cause.  His blood pressure was 137/79, 
and an EKG was negative for ischemic changes.  His cardiac 
work-up was negative for abnormalities.  A VA psychiatrist 
also evaluated the veteran during his hospitalization, and 
his prior negative cardiovascular tests were discussed.  The 
veteran "did not want to believe" that his cardiac work-up 
was negative for blockages; he was convinced he had coronary 
artery blockages.  

Another VA cardiovascular evaluation was afforded the veteran 
in May 1996.  He again reported chest pain, cold sweats, and 
occasional episodes of syncope.  Upon objective examination, 
the veteran's heart displayed a normal sinus rhythm, without 
murmurs or gallops.  His blood pressure was 140/80.  The 
final impression was of mild coronary artery disease.  

The veteran was again examined by VA personnel in February 
1997, but the handwritten examination report is mostly 
illegible.  An electrocardiogram revealed no significant 
abnormalities.  A chest x-ray was negative for any active 
chest disease or enlargement of the heart.  Hypertension and 
mild coronary artery disease were diagnosed.  

In an August 1998 rating decision, the RO determined, based 
on the medical evidence of record, that service connection 
was also warranted for the veteran's hypertension and 
coronary artery disease.  His initial grant of service 
connection for paroxysmal atrial tachycardia was thus 
changed, and a single rating of 30 percent for "coronary 
artery disease with paroxysmal atrial tachycardia and 
hypertension" was assigned.  This award was made effective 
to March 1994, the date of his original increased rating 
claim.  

In September 1998, the veteran was afforded a VA examination 
to evaluate his hypertension.  A history of hypertension 
since 1984 was noted, for which the veteran takes medication.  
Multiple blood pressure readings were taken, with results as 
high as 140/80.  Examination of the heart revealed no 
abnormalities.  A September 1998 VA echocardiogram 
examination revealed a normal sinus rhythm, but with left 
atrial enlargement.  The impression was of a borderline 
echocardiogram.  Diagnosis was of essential hypertension.  

The veteran's heart disease was also evaluated by the VA in 
September 1998.  He gave a history of chest pain requiring 
hospitalization in 1993 and 1996, and described these 
episodes as frequent.  A recent history of tachycardia was 
denied.  The final diagnosis was of coronary artery disease, 
"probably minimal."  

Another VA cardiovascular examination was afforded the 
veteran in December 1999.  The veteran reported that he had 
recently been diagnosed with non-insulin dependent diabetes.  
He continued to report chest pain and shortness of breath, 
especially with exertion.  Physical examination revealed him 
to be alert, and in no apparent distress.  His blood pressure 
was 115/52, and his heart rate was normal, without evidence 
of murmurs.  An EKG revealed normal sinus rhythm with left 
atrial enlargement.  He had previously undergone a February 
1999 exercise stress test which resulted in a maximum 
workload of 10 METS and a maximum blood pressure of 184/88.  
The veteran reported chest pain at peak exertion, but no EKG 
changes were noted in association with the reported chest 
pain.  His left ventricle ejection fraction was estimated to 
be 54 percent.  An April 1999 thallium test revealed no 
perfusion defect in the left ventricle, and the findings were 
described as "essentially normal."  His last episode of 
tachycardia was reportedly in 1992.  A December 1999 chest X-
ray was unremarkable.  His heart was normal in size.  Final 
diagnoses included a history of chest pain, tachycardia, and 
hypertension.  

The RO considered the medical evidence of record and denied 
the veteran an increased rating in excess of 30 for his 
cardiovascular disabilities.  The claim was then forwarded to 
the Board.  


Analysis

The veteran seeks an increased rating, in excess of 30 
percent, for his service connected cardiovascular 
disabilities, currently rated as a single entity.  A claim 
for an increased rating for a service connected disability is 
well grounded where the veteran asserts that a higher rating 
is justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  As the veteran has alleged an 
increase in the severity of his service connected disability, 
his claim is well grounded, and the VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

As an initial matter, the RO, in awarding the veteran service 
connection for coronary artery disease and hypertension 
secondary to his paroxysmal atrial tachycardia, gave him a 
single disability rating of 30 percent for "coronary artery 
disease with paroxysmal atrial tachycardia and 
hypertension."  While applicable regulations prohibit "the 
evaluation of the same manifestations under different 
diagnoses" [38 C.F.R. § 4.14 (1999)], that would not be the 
result in the present case if the RO had considered 
separately the veteran's coronary artery disease, paroxysmal 
atrial tachycardia, and hypertension.  According to the most 
recent diagnostic criteria for cardiovascular disabilities, 
coronary artery disease is rated based on reduced workload 
capacity (Diagnostic Code 7005), paroxysmal atrial 
tachycardia is rated based on number of episodes (Diagnostic 
Code 7010, Supraventricular Arrhythmias), and hypertension is 
rated based on predominant diastolic pressure (Diagnostic 
Code 7101); these criteria clearly address different 
manifestations of the veteran's various cardiovascular 
disabilities, and thus separate ratings are warranted.  Cf. 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2000); VAOPGCPREC. 
23-97 (July 1, 1997).  Further, unless otherwise prohibited 
by the rating schedule, "the disabilities arising from a 
single disease entity . . . are to be rated separately."  
38 C.F.R. § 4.25(b) (1999).  The U. S. Court of Appeals for 
Veterans Claims (Court) has also held that "distinct and 
separate" symptomatology may be afforded separate ratings 
without violating 38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  In the present case, under both the 
old and new rating criteria, the veteran's coronary artery 
disease, paroxysmal atrial tachycardia, and hypertension are 
all ratable under distinct and separate evaluation criteria, 
and such review must thus be afforded him.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

The rating schedule for evaluating cardiovascular disorders, 
including coronary artery disease, hypertensive heart and 
vascular disease, and heart rate abnormalities, was changed, 
effective January 12, 1998.  62 Fed.Reg. 65207 (1997).  Where 
a regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version of the regulation more favorable to 
the appellant will apply unless Congress or the Secretary 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because the veteran's claim was initiated prior to 
the regulatory changes, it must be considered under both the 
old and the new rating criteria.  However, revised statutory 
or regulatory provisions may not be applied to any time 
period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).

I. Increased rating - Paroxysmal atrial tachycardia

Prior to the regulatory changes, the veteran's service 
connected paroxysmal atrial tachycardia was evaluated under 
Diagnostic Code 7013.  Under this code, a 10 percent rating 
was warranted for infrequent attacks, and a 30 percent rating 
was warranted for severe, frequent attacks.  38 C.F.R. 
§ 4.104, Diagnostic Code 7013 (1997).  Subsequent to the 
regulatory changes, atrial tachycardia is evaluated under 
Diagnostic Code 7010, for supraventricular arrhythmias; a 10 
percent rating is warranted for permanent atrial fibrillation 
or, one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by ECG or Holter monitor studies.  A 30 percent rating is 
assigned for more than four episodes per year documented by 
ECG or Holter monitor studies.  38 C.F.R. § 4.104, Diagnostic 
Code 7010 (1999).  

For the reasons to be discussed below, a separate rating of 
10 percent, and no more, is warranted for paroxysmal atrial 
tachycardia under either the old or new rating criteria.  

As a preliminary matter, bases on several statements by 
treating physicians, the veteran's credibility as a reporter 
of his cardiovascular symptomatology is poor.  The record 
reflects numerous occasions in which, according to his 
doctors, he has exaggerated or otherwise distorted the degree 
of impairment resulting from his service connected 
disability.  When hospitalized in August 1991, he claimed 
numerous physical complaints which were "without any 
basis," according to his treating physicians.  A "prominent 
discrepancy" between his subjective complaints and his 
observed behavior was noted.  In October 1991, a "hospital 
dependency" was noted, and his tendency toward somatization 
was described as "prominent."  The veteran's March 1992 
claims of visual hallucinations were called "highly 
questionable," according to the hospitalization summary.  
Upon hospitalization in January 1993, the veteran was noted 
to be pursuing "secondary gains," including avoiding work 
and obtaining additional disability benefits.  When the 
veteran's November 1993 reports of chest pain were afforded 
full medical work-up and found to be non-cardiac in nature, 
he continued to argue otherwise.  In a January 1996 statement 
to the VA, he claimed to have suffered a "heart attack" in 
November 1993, despite the fact the medical records do not 
support this assertion.  When confronted on this issue in 
April 1996 by a VA psychiatrist, the veteran "did not want 
to believe" he did not have coronary artery blockages, 
despite the lack of evidence in the medical record.  He has 
also been diagnosed on numerous occasions with a passive-
aggressive personality disorder.  

Based on the evidence of record, an increased rating, in 
excess of 10 percent, is not warranted for the veteran's 
paroxysmal atrial tachycardia under the old diagnostic 
criteria.  While the veteran has at times claimed severe and 
frequent episodes of tachycardia, these episodes are not 
demonstrated in the record.  When the veteran sought VA 
hospitalization for chest pain in November 1993 and again in 
April 1996, his chest pain was found to be non-cardiac in 
nature.  On the occasion of his December 1999 VA 
cardiovascular examination, he conceded that he has not had 
an episode of tachycardia since 1992.  As a preponderance of 
the evidence is against a finding of frequent and severe 
episodes of tachycardia, an increased rating is not warranted 
for this service connected disability.  

Consideration of the veteran's claim under the revised 
regulatory criteria would also not result in an increased 
rating.  While the veteran has been afforded numerous ECG 
studies, detailed above, these tests did not revealed a 
frequency of tachycardia in excess of four episodes per year.  
By the veteran's own December 1999 admission, he has not 
experienced an episode of tachycardia since 1992.  The clear 
preponderance of the evidence is against the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's paroxysmal atrial tachycardia has 
itself required no recent periods of hospitalization, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
cardiovascular disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the veteran's paroxysmal atrial tachycardia 
should be rated separately at 10 percent, and no more, under 
either the old or new rating criteria.  

II. Increased initial rating - Hypertension

As is noted above, service connection for hypertension was 
awarded the veteran in 1998, and this award was made 
effective to March 1994.  The veteran has expressed 
disagreement with the initial rating assigned his 
cardiovascular disability, including hypertension.  When the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  

Hypertension is rated under Diagnostic Code 7101.  This code, 
as revised in January 1998, provides for a 10 percent 
evaluation for diastolic pressure predominantly 100 or more, 
or systolic pressure of 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  

Prior to the schedular changes, a 10 percent rating was 
warranted for diastolic pressure predominantly 100 or more.  
A 20 percent rating was warranted for diastolic pressure 
predominantly 110 or more, with definite symptoms.  For 
diastolic pressure predominantly 120 or more, with moderately 
severe symptoms, a 40 percent rating was warranted, and for 
diastolic pressure predominantly 130 or more, with severe 
symptoms, a 60 percent rating was warranted.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  

Based on the evidence of record, a separate initial rating of 
10 percent is warranted for the veteran's service connected 
hypertension.  

According to the September 1998 VA examination report, the 
veteran has been taking medications for his hypertension for 
several years.  Under both the old and the new rating 
criteria for hypertension, the need for continuous medication 
for hypertension warrants a compensable rating of 10 percent.  
However, a rating in excess of 10 percent is not warranted 
under either criteria.  

Under both new and the old rating criteria, predominant 
diastolic pressure readings of at least 110 is required.  The 
vast majority of his blood pressure readings have shown 
diastolic pressure of less than 110; the only exception of 
record is an April 1994 VA examination report, when a 
diastolic pressure of 120 was recorded.  However, this result 
represents an anomaly and not the predominant pattern, based 
on the totality of the record, detailed above, as the 
remainder of his blood pressure readings have consistently 
reflected systolic pressure of less than 110.  

Under the new rating criteria for hypertension, systolic 
pressure readings predominantly in excess of 200 warrant an 
increased rating.  However, at no time of record has the 
veteran's systolic blood pressure readings exceeded 200.  
Therefore, an increased initial rating to 20 percent is not 
warranted under the revised rating criteria.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
disability has, however, presented a degree of impairment 
equal to a 10 percent rating since the effective date of the 
claim.  

While other rating criteria exist for cardiovascular 
disabilities, the medical evidence does not indicate an 
analogous rating under a different diagnostic code is 
warranted.  See 38 C.F.R. § 4.20 (1999).  The remainder of 
the veteran's cardiovascular symptomatology is being rated 
under other diagnostic criteria within this decision.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's hypertension has itself required no 
periods of hospitalization since his service separation, and 
is not shown by the evidence to present marked interference 
with employment in and of itself.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
hypertension is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, an increased initial rating, in excess of 10 
percent, is not warranted for the veteran's service connected 
hypertension.  

III. Increased initial rating - Coronary artery disease

The veteran also seeks an increased initial rating for his 
service connected coronary artery disease; as discussed 
above, a separate rating is warranted for this disability.  
When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  

Coronary artery disease is rated under Diagnostic Code 7005, 
for arteriosclerotic heart disease.  Under the rating 
criteria in effect prior to January 1998, a 30 percent rating 
was warranted following typical coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attacks, with ordinary labor feasible.  A 60 percent rating 
was warranted following a typical history of acute coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attacks, with more than light manual labor not 
feasible.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  

Subsequent to the aforementioned regulatory changes, a 30 
percent rating is awarded when a workload of greater than 5 
METs (metabolic equivalent units) but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope 
or, with evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or X-ray.  This disability 
is rated at 60 percent when there is more than one episode of 
acute congestive heart failure in the past year or, workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1999).  

In the RO's August 1998 rating decision, the veteran was 
awarded a 30 percent initial rating under Diagnostic Code 
7005 for his coronary artery disease, and this award was made 
effective to March 1994.  For the reasons to be noted below, 
an increased initial rating, in excess of 30 percent, is not 
warranted for the veteran's coronary artery disease under 
either the old or new rating criteria.  

Considering first the old rating criteria for coronary artery 
disease, the veteran has not been diagnosed with acute 
coronary occlusion or thrombosis at any time of record.  His 
November 1993 cardiac catheterization was within normal 
limits, and while he has been afforded repeated VA medical 
treatment since that time, no acute coronary occlusion or 
thrombosis was diagnosed.  His medical history also does not 
reveal a substantiated history of anginal attacks.  While the 
veteran has reported numerous episodes of chest pain, upon 
medical evaluation these were found to be non-cardiac in 
nature.  Additionally, as detailed above, he has a tendency 
toward exaggeration of his medical complaints, and is not a 
reliable reporter of his symptomatology.  The totality of the 
evidence is against a 60 percent rating under the old rating 
criteria for the veteran's coronary artery disease.  

Likewise, under the new diagnostic criteria, an increased 
initial rating in excess of 30 percent is not warranted.  
When examined in December 1999, he was able to achieve a 
workload of 10 METS during testing, precluding a 60 percent 
rating.  Likewise, the record does not demonstrate left 
ventricular dysfunction; an April 1999 thallium test found no 
evidence of a perfusion defect in the left ventricle, and the 
overall result was described as "essentially normal."  
Also, December 1999 VA examination revealed his left 
ventricle ejection fraction to be 54 percent, and in 
September 1998 a VA physician characterized his coronary 
artery disease as "minimal."  Overall, the preponderance of 
the evidence is against an increased initial rating in excess 
of 30 percent for the veteran's coronary artery disease.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
disability has, however, presented a degree of impairment 
equal to a 30 percent rating since the effective date of the 
claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's coronary artery disease has itself 
required no recent periods of hospitalization, or caused 
interference with employment in and of itself.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted at this time.  The veteran 
has not otherwise submitted evidence tending to show that his 
service-connected coronary artery disease is unusual, or 
causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

In conclusion, an initial disability rating in excess of 30 
percent for the veteran's coronary artery disease is not 
warranted under either the old or new rating criteria.  


ORDER

Entitlement to an increased rating for the veteran's service-
connected cardiovascular disability is granted, based on a 
separate 10 percent rating for paroxysmal atrial tachycardia; 
a separate initial rating of 10 percent for hypertension; and 
a separate initial rating of 30 percent for coronary artery 
disease.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 

